DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 6-10, and the species embodied in Figs. 6A-6C in the reply filed on 08/05/2021 is acknowledged.
Claims 11-15 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz (US 2009/0226670).
Regarding claim 1, Schutz discloses an embossed multi-ply tissue product (Figs. 1-7) comprising a first ply (Fig. 1, ply 24) having a first surface and a plurality of discrete, spaced 
Regarding claim 2, the tissue product taught in Schutz inherently has a geometric mean tensile strength from about 800 to about 1700 g/3, since the structure of the tissue product in Schutz is substantially identical to that of the claimed tissue product.
Regarding claim 6, Schutz teaches the tissue product being spirally wound around a core (Fig. 1; claim 10), and since the structure of the tissue product in Schutz is substantially identical to that of the claimed tissue product, the tissue product, when spirally wound, would inherently yield a roll bulk from about 8 to about 13 cc/g.
Regarding claim 7, Schutz discloses the dot embossments having a height from 700 to about 1000 µm (paragraphs [0022] and [0042]).


Allowable Subject Matter
Claims 3, 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781